COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-177-CR
 
  
ANGEL 
CASTRO                                                                    APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Withdraw Notice Of Appeal And The 
Appeal And Request For Expedited Mandate.”  The motion complies with rule 
42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).  Upon 
agreement of the parties, the mandate will issue immediately.  See Tex. R. App. P. 18.1(c).
  
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.